United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 98-1075                                  September Term, 1998

Process Gas Consumers Group, et al.,
               Petitioners
               
v.

Federal Energy Regulatory Commission,
               Respondent
               
Tennessee Gas Pipeline Company, et al.,
               Intervenors
               


Consolidated with No. 98-1089


                                

     Before: Edwards, Chief Judge, Wald and Rogers, Circuit Judges.


                            O R D E R

     It is ORDERED by this Court that the opinion filed on May 21, 1999, is amended as
follows:

     Page 18, the last full sentence should read:

                    It is often impossible to offer a higher rate or to request more
          capacity because the only pipeline capacity that could be of any use
          to the existing customer is already spoken for.


FOR THE COURT:
Mark J. Langer, Clerk


Filed on August 4, 1999